internal_revenue_service number release date index number -------------------------------------------- ------------------------------------------------ ---------------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------- telephone number --------------------- refer reply to cc pa apjp b01 plr-146081-04 date date ------------------------ legend company -------------------------------------------- dollar_figurex --- dear ---------------- this is in response to your request dated date submitted on behalf of company requesting a letter_ruling under sec_6041 of the internal_revenue_code code specifically company has requested a ruling that based on the facts and assumptions set forth herein company will not be required to make a return of information pursuant to sec_6041 as a result of volume rebate points having been awarded to its members or upon a member’s use of those points to reduce the cost of future purchases through the company facts company is a business venture designed to reduce the cost of obtaining medical_care health insurance and or health related products to its members this benefit will be provided to members in the form of volume purchase rebate points that will be used to offset the cost of future purchases by members under the program each rebate point awarded to a member represents a future purchase_price reduction of dollar_figurex the amount of rebate points granted to a member will be limited by the amount of actual purchases made by such member the computation of the amount of volume rebate points granted to a member is based on several factors including the type and quantity of the goods or services purchased the vendor of those goods or services the amount of company purchases made by the member receiving the points and the member's participation in community purchasing groups in order to receive the benefit of volume purchase rebate points earned the plr-146081-04 member must purchase additional products or services through the company the methodology used to calculate the number of points awarded any particular member is applied automatically by a computer_program and each member is not identified by the source methodology used to determine the points the rebate points based on credit card transactions are placed in member buckets for future redemption are fungible and retain no identifying association with their origins company knows the total rebate points a member is entitled during the year and whether that member has made sufficient purchases to receive those points company will not however track the origin of rebate points or attempt to tie the redemption back to the original transactions that generated the points and does not know whether the redeemed points originated from the member's own purchases the purchases of a community member or a combination thereof for purposes of this ruling_request we assume that the use of volume rebate points by a member to reduce the cost of purchasing goods or services through the company constitutes gross_income to that member under sec_61 of the code to the extent that the points used were calculated with reference to that member's participation in community purchasing groups because volume rebate points are essentially fungible and are not identified by source there is no reasonable way of knowing the source of the points awarded or the source of the points as to direct member versus community volume at the time the points are used to reduce the cost of future purchases through the company law information reporting sec_6041 of the code requires reporting of payments of dollar_figure or more made by all persons engaged in a trade_or_business and making payments in the course of such trade_or_business to another person of fixed or determinable gains profits and income sec_1_6041-1 of the income_tax regulations states that payments are fixed when they are paid in amounts definitely predetermined payments are determinable whenever a basis of calculation by which the amount to be paid may be ascertained purchase_price_adjustment a purchase_price_adjustment reduces a specific gross purchase_price of property to an agreed net price the adjustment is excluded from the purchaser's gross_income but reduces the purchaser's cost of the property acquired see revrul_76_96 1976_1_cb_23 see also 69_tc_477 acq 1982_2_cb_2 aff'd 630_f2d_670 9th cir and 26_tc_707 acq 1982_2_cb_2 plr-146081-04 the tax_benefit_rule under sec_111 of the code gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax imposed under the judicially-developed tax_benefit_rule gross_income will result upon the occurrence of a later event that is fundamentally inconsistent with the premise on which the earlier deduction was based 460_us_370 analysis sec_6041 of the code requires that a payor make fixed or determinable payments of dollar_figure or more in a taxable_year in order to require the making of an information_return company is unable to satisfy this statutory requirement of sec_6041 because it is unable to determine whether a member has benefited from community rebate points valued at dollar_figure or more neither company nor the members know the value of the rebate points attributable to community purchases versus the value of rebate points attributable to individual purchases furthermore because the volume rebate points are not convertible into cash and must be used by the member to offset the cost of future purchases no benefit is received by the member unless and until points are used to offset the cost of future purchases therefore in a given taxable_year company will not know whether the amount of a member's rebate points calculated with reference to the member's purchasing community and used to make purchases meets or exceeds the dollar_figure requirement in sec_6041 moreover purchases made by members may be eligible to be claimed as a medical expense deductible as an itemized_deduction or as self-employed medical insurance costs factors that are unknown and unknowable to company a member who receives a discount will receive gross_income under the tax_benefit_rule to the extent the members’ prior deduction for the cost of medical_expenses results in a tax_benefit company lacks the ability to determine a member's tax treatment of the rebate points as it cannot determine how each member will treat the community rebate points for his or her own tax purposes thus company has no obligation to make information returns for its members because it is unable to determine which members if any have used community rebate points that satisfy the dollar_figure requirement or how each member will treat the community rebate points for his or her own tax purposes for a tax_benefit analysis plr-146081-04 conclusion company cannot determine whether the benefits provided result in gross_income to the recipients therefore the extent to which the company's program is income to members is not fixed and determinable accordingly company will not be required to make a return of information pursuant to sec_6041 as a result of volume rebate points having been awarded to its members or upon a member’s use of those points to reduce the cost of future purchases through the company except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely tiffany p smith assistant to the branch chief administrative provisions judicial practice procedure administration copy of this letter copy for sec_6110 purposes enclosures cc
